 Case 2:19-cv-17930-ES-MAH Document 13 Filed 03/10/21 Page 1 of 6 PageID: 231




Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

SUPER 8 WORLDWIDE, INC., a South
Dakota Corporation,

                      Plaintiff,

      v.                                                Civil No. 2:19-cv-17930 (ES) (MAH)

GODAVARI LODGING, LLC, an Arizona                                     OPINION
Limited Liability Company; RAMESH
BHAKTA, an Individual; and KASHMIRA
BHAKTA, an Individual,

                      Defendants.

SALAS, DISTRICT JUDGE

       This matter comes before the Court on the motion (D.E. No. 12) of Plaintiff Super 8

Worldwide, Inc. (“Super 8”) for default judgment against Defendants Godavari Lodging, LLC

(“Godavari”), Ramesh Bhakta, and Kashmira Bhakta (together, “Individual Defendants,” and with

Godavari, “Defendants”).      Super 8 alleges that Godavari breached a franchise agreement

governing the operation of a Super 8 hotel and that the Individual Defendants breached their

guaranty of that agreement. As set forth below, the motion is GRANTED.

 I.    Background

       The complaint alleges as follows. Super 8 is a South Dakota corporation with its principal

place of business in New Jersey. (D.E. No. 1, (“Compl.”) ¶ 1). Godavari is an Arizona limited

liability company with its principal place of business in Laveen, Arizona. (Id. ¶ 2). The Individual

Defendants, who are the only members of Godavari, reside and are citizens of Laveen, Arizona.

(Id. ¶¶ 3–5.) On December 15, 2011, Super 8 and Godavari entered into a franchise agreement for




                                                 1
Case 2:19-cv-17930-ES-MAH Document 13 Filed 03/10/21 Page 2 of 6 PageID: 232




the operation of a 40-room lodging facility located in Benson, Arizona, under the “Super 8” brand,

for a twenty-year term, as well as a subscription agreement that provided Godavari “access to and

use of certain computer programs, applications, features and services.” (Id. 10–12 & Exs. A, B).

On behalf of Godavari, the Individual Defendants personally guaranteed payments and

performance under the franchise agreement. (Id. ¶¶ 21–23 & Ex. C). Under the terms of the

agreements, Godavari and the Individual Defendants, as guarantors, agreed to make certain

payments to Super 8. (Id. ¶¶ 13, 21.) In the event payments became “past due,” an interest fee of

1.5 percent per month would incur. (Id. ¶ 14.)

       The franchise agreement permitted Godavari to terminate with proper notice and under two

scenarios: (1) discontinued operation of the lodging facility as a Super 8, or (2) lost possession or

right of possession of the lodging facility. (Id. ¶ 18). However, in the event of early termination,

Defendants agreed to pay liquidated damages. (Id. ¶¶ 19 & 33).

       Super 8 alleges that on August 1, 2018, Godavari unilaterally terminated the franchise

agreement by selling the facility to a third party without Super 8’s prior consent. (Id. ¶ 24–25).

Super 8 acknowledged the termination through its letter to Godavari on September 21, 2018. (Id.

¶ 25 & Ex. D). The letter demanded liquidated damages, outstanding recurring fees, and early

termination costs and fees. (Id.).

       Super 8 filed suit on September 12, 2019, against Defendants, invoking federal diversity

jurisdiction. (Id. ¶ 6.) Its complaint asserts claims for an accounting from inception through the

termination of the franchise agreement (count 1, against Godavari); breach of contract for

Godavari’s failure to pay liquidated damages upon termination of the franchise agreement (count

2, against Godavari); in the alternative to count two, breach of contract, seeking actual damages

for premature termination of the agreement (count 3, against Godavari); breach of contract for




                                                 2
Case 2:19-cv-17930-ES-MAH Document 13 Filed 03/10/21 Page 3 of 6 PageID: 233




Godavari’s failure to remit recurring fees (count 4, against Godavari); unjust enrichment, also for

Godavari’s failure to remit recurring fees (count 5, against Godavari); and breach of the guaranty

by the Individual Defendants (count 6, against the Individual Defendants).

       Defendants were timely served on October 31, 2019. (D.E. No. 4). Defendants did not

ultimately file a response to the complaint and have not otherwise taken any action to defend this

case. Default was entered against them on February 5, 2020. (See D.E. No. 5).

       Super 8 subsequently filed its motion, which is unopposed, for default judgment against

Defendants. (D.E. No. 12; see also D.E. No. 12-5 (“Letter Brief”).) In support of its motion,

Super 8 submitted a certification of counsel (D.E. No. 12-1), and an affidavit of Suzanne Fenimore,

the senior director of contracts compliance for Super 8 (D.E. No. 12-3 (“Fenimore Aff.”)). Super

8 seeks a judgment in the amount of $151,846.25, representing $108,285.65 in liquidated damages

plus $43,560.60 in recurring fees (comprising principal plus prejudgment interest).

II.    Legal Standard

       The Court may enter default judgment under Fed. R. Civ. P. 55(b)(2) against a properly

served defendant who does not file a timely responsive pleading. Chanel, Inc. v. Gordashevsky,

558 F. Supp. 2d 532, 535 (D.N.J. 2008). Although cases are to be decided on their merits where

practicable, whether to grant a motion for default judgment is “largely a matter of judicial

discretion.” Id. In ruling on the motion, the Court accepts the well-pleaded factual allegations in

the complaint as true but “need not accept the moving party’s legal conclusions or allegations

relating to the amount of damages,” and must “ascertain whether ‘the unchallenged facts constitute




                                                3
Case 2:19-cv-17930-ES-MAH Document 13 Filed 03/10/21 Page 4 of 6 PageID: 234




a legitimate cause of action, since a party in default does not admit mere conclusions of law.’” Id.

at 535–36 (citations omitted).

       In addition to determining that the facts state a legitimate cause of action and that the

movant has established its damages, the Court must “make explicit factual findings as to: (1)

whether the party subject to default has a meritorious defense, (2) the prejudice suffered by the

party seeking default, and (3) the culpability of the party subject to default.” Doug Brady, Inc. v.

N.J. Bldg. Laborers Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2008) (citing Emcasco Ins. Co.

v. Sambrick, 834 F.2d 71, 74 (3d Cir. 1987)). The Court must also be satisfied that it has subject

matter and personal jurisdiction, and that the defendants were properly served. See Super 8

Worldwide, Inc. v. Mahesh, Inc., No. 18-16336, 2019 WL 3244878, at *3 (D.N.J. July 19, 2019).

III.   Analysis

       Here, the Court has subject matter jurisdiction in view of the parties’ complete diversity

and the amount in controversy exceeding $75,000. 28 U.S.C. § 1332. Defendants consented to

personal jurisdiction in this Court by virtue of their assent to the franchise agreement’s forum-

selection clause. See Nat’l Equip. Rental, Ltd. v. Szukhert, 375 U.S. 311, 316 (1964) (“[P]arties to

a contract may agree in advance to submit to the jurisdiction of a given court.”). Super 8 properly

served all parties on October 31, 2019, serving Godavari through its authorized agent, Ramesh

Bhakta, see Fed. R. Civ. P. 4(h); Kashmira Bhakta through his spouse, Ramesh Bhakta, at their

usual place of abode, see Fed. R. Civ. P. 4(e)(2); and Ramesh Bhakta personally, see id.

Defendants never answered or otherwise responded to the complaint, and the Clerk of the Court

entered default against them. The threshold requirements for default judgment thus have been

met.




                                                 4
Case 2:19-cv-17930-ES-MAH Document 13 Filed 03/10/21 Page 5 of 6 PageID: 235




       Super 8 has also stated a claim for breach of contract against Godavari and the Individual

Defendants for breaching the franchise agreement and guaranty, respectively. To state a claim for

breach of contract under New Jersey law, a plaintiff must establish “(1) a valid contract, (2) breach

of that contract, and (3) damages resulting from that breach.” Jackson Hewitt Inc. v. Gleason, No.

13-0510, 2013 WL 6384650, at *1 (D.N.J. Dec. 6, 2013). Accepting Super 8’s allegations as true,

Godavari had a valid contract with Super 8 to “operate a Super 8® guest lodging facility for a

twenty-year term” and make “certain periodic payments.” (Compl. ¶¶ 12–13). And the Individual

Defendants personally guaranteed Godavari’s payment and performance upon default under the

franchise agreement. (Id. ¶¶ 21–23). Godavari unilaterally terminated the franchise agreement by

selling the facility to a third party without Super 8’s prior consent, failing to pay liquidated

damages, and failing to pay various fees required of it under the franchise agreement; and the

Individual Defendants did not make payments or perform under the franchise agreement as

guaranteed upon Godavari’s default. (Fenimore Aff. ¶¶ 17–19, 24–26). Moreover, no meritorious

defense is evident from the record. Indeed, because Defendants did not respond to Super 8’s

complaint, the Court “assumes that [they] have no litigable defenses available.”            Ramada

Worldwide Inc. v. Courtney Hotels USA, LLC, No. 11-0896, 2012 WL 924385, at *5 (D.N.J. Mar.

19, 2012).

       The remaining factors weigh in favor of granting default. Super 8 has been prejudiced by

Defendants’ failure to appear because it has been prevented from seeking relief. See Gowan v.

Cont’l Airlines, Inc., No. 10-1858, 2012 WL 2838924, at *2 (D.N.J. July 9, 2012) (finding

prejudice because the plaintiff “has no other means of seeking damages for the harm allegedly

caused by Defendant”). And “[a]bsent any evidence to the contrary, ‘the Defendant’s failure to

answer evinces the Defendant’s culpability in [the] default.’” Travelodge Hotels, Inc. v. Seaside




                                                 5
Case 2:19-cv-17930-ES-MAH Document 13 Filed 03/10/21 Page 6 of 6 PageID: 236




Hosp., LLC, No. 15-5595, 2016 WL 5899281, at *4 (D.N.J. Oct. 6, 2016) (quoting Teamsters

Pension Fund of Philadelphia & Vicinity v. Am. Helper, Inc., No. 11-0624, 2011 WL 4729023, at

*4 (D.N.J. Oct. 5, 2011)). On this record, “[t]here is no evidence . . . that defendants’ failure to

respond to plaintiff’s complaint was caused by anything other than defendants’ own culpability

and willful negligence.” Ramada Worldwide, 2012 WL 924385, at *5. Accordingly, this Court

finds that default judgment is proper.

       With respect to damages, Super 8 seeks of $151,846.25, the combined amount for recurring

fees, liquidated damages, and interest. (Letter Brief at 6–7.) As to liquidated damages, Super 8

specifically seeks $108,285.65. That amount represents $80,000.00—grounded in § 12.1 of the

franchise agreement, which sets the liquidated damages rate at $2,000 per guest room that

Godavari was authorized to operate at the time of the termination (40)—and $28,285.65 in

interest—grounded in § 7.3 of the franchise agreement, which sets at a rate of 1.5 percent per

month. (See Fenimore Aff. ¶ 26–27). As to recurring fees, Super 8 seeks $43,560.60, which it

proves Defendants owe through an itemized statement setting forth the basis for the amount. (See

id. ¶ 19 & Ex. E.)

IV.    Conclusion

       For the foregoing reasons, the Court GRANTS Super 8’s motion (D.E. No. 12) for default

judgment against Defendants. An appropriate Order and Judgment will follow.



                                                                     /s/Esther Salas
Date: March 10, 2021                                                 Esther Salas, U.S.D.J.




                                                 6
